Citation Nr: 9907501	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-03 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $6,588.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972.  The appellant is the veteran's widow.  This appeal 
arises from an August 1995 decision of the Committee on 
Waivers and Compromises of the Boston, Massachusetts Regional 
Office (RO), which denied the appellant's request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $6,588 on the basis that recovery 
would not be against equity and good conscience.  

In October 1995, the appellant requested that her claim be 
transferred to the Providence, Rhode Island RO to facilitate 
her request for a hearing.  The claim folder was transferred 
and the appellant's claim is being handled by the Providence 
RO.  The appellant testified before the undersigned member of 
the Board at a Travel Board hearing in July 1998.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the claimant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The United States Court of Veterans 
Appeals (Court) has stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In this case, the RO's Committee on Waivers and Compromises 
in August 1995 denied the appellant's request for waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $6,588, on the basis that the appellant 
failed to report to the VA in a timely manner the receipt of 
work study income.  By letter in August 1995, the RO notified 
the appellant that her waiver request was denied, on the 
basis of wage earnings in 1994 and 1995.  The appellant has 
contended that her income from a work-study program should 
not be counted as income.  She also contends that the RO 
failed to consider her unreimbursed medical expenses as part 
of the creation of the overpayment.

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the overpayment, it must 
be determined whether the overpayment was properly created.  
The Court has ruled that the validity of the debt, when 
challenged by the claimant, must be determined as part of the 
application for waiver.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Therefore, the RO must address the question 
of whether the overpayment was properly created and prepare 
an audit of the appellant's account which reflects the period 
of overpayment. 

Lastly, the record shows that the appellant most recently 
submitted a financial status report in July 1995.  Since the 
July 1995 financial status report, the appellant has become 
employed on a full time basis.  It would be useful to obtain 
a current financial status report to determine the changes in 
the appellant's circumstances since July 1995.  

Under the circumstances of this case, further evidentiary and 
due process development is required.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should make an administrative 
determination as to whether the 
overpayment in question was properly 
created with consideration being given as 
to when the appellant first received work 
study income and whether the appellant's 
earned income from a work study program 
is countable as income for VA pension 
purposes.  Any medical expenses used to 
reduce countable income should also be 
listed. 

2.  The RO should then prepare an audit, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the appellant on a month by month 
basis, the amounts and sources of income 
considered in determining pension 
entitlement, and any medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder and a 
copy sent to the appellant.

3.  If it is determined that the 
overpayment has been properly created, 
the RO should request that the appellant 
provide a current financial status report 
listing all monthly income, monthly 
expenses, and assets.  Once obtained, all 
documentation should be associated with 
the claims folder.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
waiver.  If it is determined that waiver 
of recovery continues to be denied, the 
RO should provide the appellant and her 
representative with a supplemental 
statement of the case concerning the 
determination as to creation of the 
overpayment and the pertinent laws and 
regulations upon which the creation and 
waiver decisions are based.  The 
appellant and her representative should 
then be afforded a reasonable opportunity 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

